

116 HR 4248 RH: Surface Mining Control and Reclamation Act Amendments of 2019
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 501116th CONGRESS2d SessionH. R. 4248[Report No. 116–609, Part I]IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2019Mr. Cartwright (for himself, Mr. Thompson of Pennsylvania, Mr. Michael F. Doyle of Pennsylvania, Mr. Kelly of Pennsylvania, Ms. Jackson Lee, Mr. Fleischmann, Mr. Grijalva, Mr. Ryan, and Mr. Meuser) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 2, 2020Additional sponsors: Mr. Van Drew, Mr. Lamb, Mr. Reschenthaler, Mr. Krishnamoorthi, Mr. Lowenthal, Mr. Fitzpatrick, Mr. Huffman, Mr. Yarmuth, Ms. Wild, Mr. Raskin, Mr. Mullin, Mr. Welch, Mr. Keller, Ms. Houlahan, Ms. Haaland, Ms. Scanlon, Mr. Brendan F. Boyle of Pennsylvania, Ms. Dean, Mrs. Axne, Mr. Loebsack, and Ms. FinkenauerDecember 2, 2020Reported from the Committee on Natural ResourcesDecember 2, 2020Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to allow the Secretary of the Interior to delegate certain emergency reclamation activities to the States and Tribes, and for other purposes.1.Short titleThis Act may be cited as the Surface Mining Control and Reclamation Act Amendments of 2019.2.Abandoned Mine Land Reclamation FundSection 401(f)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(f)(2)) is amended—(1)in subparagraph (A)—(A)in the heading, by striking 2022 and inserting 2037; and(B)by striking 2022 and substituting 2037; and(2)in subparagraph (B)—(A)in the heading, by striking 2023 and inserting 2038;(B)by striking 2023 and substituting 2038; and(C)by striking 2022 and inserting 2037.3.Emergency Powers(a)State reclamation programSection 405(d) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235(d)) is amended by striking sections 402 and 410 excepted and inserting section 402 excepted.(b)DelegationSection 410 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240) is amended—(1)in subsection (a), by inserting , including through reimbursement to a State or Tribal Government described in subsection (c), after moneys; and(2)by adding at the end the following:(c)State or Tribal GovernmentA State or Tribal Government is eligible to receive reimbursement from the Secretary under subsection (a) if such State or Tribal Government has submitted, and the Secretary has approved, an Abandoned Mine Land Emergency Program as part of an approved State or Tribal Reclamation Plan under section 405..4.Reclamation fee(a)DurationEffective 90 days after the date of enactment of this Act, section 402(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is amended by striking September 30, 2021 and inserting September 30, 2036.(b)Allocation of fundsEffective September 30, 2019, section 402(g) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)) is amended—(1)in paragraph (6)(A), by striking paragraphs (1) and (5) inserting paragraphs (1), (5), and (8);(2)in paragraph (8)(A), by striking $3,000,000 and inserting $5,000,000; and(3)by adding at the end the following:(9)From amounts withheld pursuant to the Budget Control Act of 2011 (2 U.S.C. 901(a)) from payments to States under title IV of the Surface Mining Control and Reclamation Act (30 U.S.C. 1232(g)) during fiscal years 2013 through 2018, the Secretary shall distribute for fiscal year 2019 an amount to each State equal to the total amount so withheld..5.Exempt programs and activitiesSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 905(g)(1)(A)) is amended by adding at the end the following: Payments to States and Indian Tribes from the Abandoned Mine Reclamation Fund, mandatory grants to States and Indian Tribes (12–50q5–0–2–999)..December 2, 2020Reported from the Committee on Natural ResourcesDecember 2, 2020Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed